[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
After hearing held on defendant's motion to dismiss, the court finds that there has been sufficient compliance with service of process requirements set forth in Div. 2, 2709, Waterbury City Code, except as to posting by plaintiff of bond or recognizance with surety. Plaintiff's appeal is not jurisdictionally deficient; see McQuillan v. Department of Liquor Control,216 Conn. 667, 671-73 (1990); provided bond with surety in the amount of $250 is filed within two weeks of the date heard. Practice Book, 53.
The motion to dismiss is denied.
GAFFNEY, J.